Citation Nr: 0608939	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for gunshot wound 
right ilium, muscle group XIV, moderately severe, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from December 1950 to 
January 1954. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

We note that a videoconference hearing was conducted before a 
Veterans Law Judge (VLJ) in April 2004.  Because this VLJ is 
no longer at the Board, the appellant was afforded the right 
to an additional hearing before another VLJ who could then 
decide his case.  However, in a signed February 2006 
document, the appellant waived his right to an additional 
hearing, requesting review of the appeal based on the 
evidence of record.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA examination for rating purposes was conducted in January 
2000, along with a private neurological examination.  
However, the objective findings are insufficient for the 
Board to determine under the appropriate laws and regulations 
whether the impairment of muscle function, muscle group XIV, 
more nearly approximates the criteria for a higher rating.  
The examination did not grade strength, track the missle or 
describe the scars.

Accordingly, to ensure that VA has satisfied its duty to 
assist the appellant in the development of his claim, the 
case is REMANDED for following action:

The appellant should be scheduled for a 
VA examination to ascertain the severity 
of his service-connected residuals of 
gunshot wound injury to the right ileum, 
muscle group XIV.  Specifically, the 
examiner should identify if there is/are:
Ragged, depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track, 
Loss of deep fascia or muscle 
substance, or soft flabby muscle in 
wound area, and Abnormal muscle 
swelling and hardening in 
contraction.  

The examiner should grade strength, 
describe the scars and track the 
missle wound.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


